The judgment of the Supreme Court was entered,
Per Curiam.
— The parol contract set up in this case, unlike a legal indenture duly acknowledged, did not transfer the right of service of the plaintiff’s daughter beyond recall. There is no law providing for the arrest of the apprentice in such a case, and her return to the service of her master. While the father, here, might in a proper case, be held liable for a breach of contract, his parental right of control over his daughter is not transferred. The right of action for an injury such as this, per quod servitum, anvisit, therefore, remains, and especially where, as here, the son of the person with whom the contract is made, debauches her in his house. The form of action, or rather the ground of legal liability, is purely technical, while the real injury is the seduction; and as to this the plaintiff never gave his consent, or lost his control of his daughter.
Judgment affirmed.